Citation Nr: 1117244	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a respiratory disorder, other than sinusitis, to include as secondary to service-connected disability.

3.  Entitlement to service connection for epilepsy, to include as secondary to service-connected disability.

4.  Entitlement to an effective date earlier than November 29, 2004, for a grant of service connection for sinusitis.

5.  Entitlement to an effective date earlier than November 29, 2004, for a grant of service connection for hypertension.

6.  Entitlement to an initial rating in excess of 10 percent for sinusitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO in Togus, Maine, which denied the Veteran's claims for service connection for sleep apnea, a respiratory disorder, hepatitis C, sinusitis, and hypertension.  The Veteran initiated an appeal, then withdrew the appeal as to hepatitis C and a respiratory disorder.  He reinstated those claims, which were then denied in a March 2006 rating decision by the RO in Atlanta, Georgia.  In January 2006, the RO granted claims for service connection for sinusitis and hypertension.  The Veteran appeals the assigned effective dates of service connection for each and the rating assigned for sinusitis.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Atlanta, Georgia.]  

The Board remanded the issues of service connection for sleep apnea and a respiratory disorder and earlier effective dates for sinusitis and hypertension in July 2008.  These issues return for appellate consideration.  
The Veteran testified before a Decision Review Officer at the RO in August 2005 and before the undersigned Veterans Law Judge at the RO in October 2010.  Transcripts of both hearings have been associated with the record.

At his October 2010 hearing, the Veteran stated that he had lost his job and could not work due to his disabilities, particularly his seizures and sleep apnea.  While these disabilities are not yet service-connected, they may be.  The Board REFERS the issue of entitlement to a total disability rating due to individual unemployability (TDIU) to the RO for appropriate action.  

The issues of entitlement to service connection for sleep apnea, a respiratory condition, and epilepsy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's first claim for service connection for sinusitis was filed on November 29, 2004.  

2.  The Veteran's first claim for service connection for hypertension was filed on November 29, 2004.  

3.  The Veteran's service-connected sinusitis has been manifested by at least six episodes of non incapacitating sinusitis, but not nearly constant sinusitis or radical surgery with chronic osteomyelitis. 


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date earlier than November 29, 2004, for service connection for sinusitis.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).
2.  There is no legal entitlement to an effective date earlier than November 29, 2004, for service connection for hypertension.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

3.  The criteria for an initial evaluation of 30 percent for sinusitis, but no higher are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6614 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection, earlier effective dates and an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims for sinusitis and hypertension, a letter dated in January 2005 satisfied the duty to notify provisions, except for the degree of disability and effective date elements of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  This is the case here, in that the claims for service connection for sinusitis and hypertension have been substantiated, and no further notice addressing the downstream effective date or disability rating requirement is necessary.  In any event, the RO did provide corrective notice on the sinusitis claim in October 2006 after the Veteran filed an increased rating claim.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

As to the effective dates for service connection for sinusitis and hypertension, adjudication of a claim for an earlier effective date for service connection is largely based upon evidence already in the claims folder; as will be explained, the resolution of this claim depends upon when certain documents were received by VA.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2010).  Consequently, there is no additional development (that has not already been conducted) that would substantiate the Veteran's claim.

In increased ratings claims, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The RO provided the Veteran an appropriate VA examination in February 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the issues of service connection for sleep apnea and a respiratory disorder and earlier effective dates for the grant of service connection for sinusitis and hypertension in July 2008.  The sleep apnea claim was remanded for a VA examination to determine whether the Veteran's sleep apnea was attributable to his military service, to include his complaints of sinusitis.  The Veteran underwent such an examination in April 2009.  The Board has found that examination report and opinion to be adequate, as discussed above.  The respiratory disorder and earlier effective date claims were remanded for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case was issued in February 2009 and the Veteran has perfected his appeal as to these issues.  The Board finds full compliance with the July 2008 remand instructions.  Further remand is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Earlier Effective Dates

The effective date of an award of service connection based on a claim received more than one year after a Veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The pertinent facts in this case are that the Veteran filed an original application for compensation on November 29, 2004, in which he claimed entitlement to service connection for sinusitis and hypertension.  Based on the November 29, 2004 claim, service connection was granted in January 2006, effective November 29, 2004. 

The first question is whether a claim for service connection for sinusitis and hypertension was received by VA prior to November 29, 2004.  The Board answers this question in the negative.  Specifically, prior to November 29, 2004, the Veteran had never filed a service connection claim of any sort.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  There is no provision in the law for awarding an earlier effective date based on the assertion that the disability existed before the Veteran filed the claim, except for those claims made within one year of separation from service or granted pursuant to a liberalizing law change.  The Veteran separated in 1991 and did not file a claim until 2004.  The grants of service connection were not on the basis of a liberalizing law change.  The fact that VA has granted service connection for the Veteran's sinusitis and hypertension, many years after the Veteran's service is irrelevant.  The Veteran states in his March 2009 Form 9 that he filed for hypertension and sinusitis when applying for a VA home loan in 1995.  No such claim is of record.  The Board has conducted a search for a separate home loan guaranty file, but none exists.  The record does not include any communication from the Veteran or a representative received prior to November 29, 2004, that may reasonably be construed as an indication he was seeking service connection for sinusitis and hypertension.

Furthermore, the Veteran was not separated from service for physical disability and has not alleged that he filed a claim for benefits at discharge.  See McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).  

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the Veteran filed his claim for service connection on November 29, 2004, which was more than one year after his separation from active service.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  [In reaching this decision, the Board notes that the actual date when entitlement to service connection for sinusitis and hypertension arose is not relevant.  For instance, if entitlement to these benefits arose before the RO's receipt of the Veteran's claim, the law and regulations specifically state that the effective date is the date of receipt of claim or the date entitlement arose, whichever is later (and, thus, still the date of receipt of claim).  If entitlement to these benefits arose after the RO's receipt of the Veteran's claim, the law and regulations specifically state that the effective date is the date of receipt of claim or the date entitlement arose, whichever is later (which clearly cannot be any earlier than the date of receipt of claim).]  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).  

III. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his sinusitis.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's service-connected sinusitis currently is rated under Diagnostic Code 6514, which concerns sinusitis, sphenoid, chronic.  See 38 C.F.R. § 4.97 (2010).  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6510, 6511, 6512, and 6513, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).  Id.  The General Rating Formula provides for a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  Id.  A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  The maximum disability rating of 50 percent is assigned following radical surgery with chronic osteomyelitis or for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  Id., at Note.

The Veteran was initially evaluated at a November 2006 VA examination.  The Veteran has a history of having been treated with antibiotics six times since January 2006.  He reported flares "about every two months."  The flares were not seasonal.  The frontal and maxillary sinuses were involved bilaterally.  The Veteran denied use of oxygen or a respirator.  The Veteran reported that he had a CPAP machine for sleep apnea.  He reported using a humidifier with the CPAP due to the sinusitis.  The Veteran reported that, during a flare, he could not breathe out of both nostrils.  When in flare, the Veteran reported a purulent discharge from the nostrils.  The Veteran reported headaches with the flares and nausea with the headaches.  The headaches were not incapacitating.  The Veteran reported pain in his face and that some of his flares are triggered by allergic attacks.  The Veteran reported being incapacitated seven days over the last twelve months due to sinusitis.  On examination, the Veteran was not having a flare.  The left nostril was completely occluded.  The right nostril was patent.  There were no nasal polyps or evidence of granulomatous disease.  The Veteran had tenderness to percussion in the bilateral frontal sinuses.  There was no purulent discharge and no crusting.  The throat was red with clear drainage.  A sinus series showed poor aeration of the frontal sinuses, particularly on the right.

The Veteran has submitted some of his VA treatment records.  An April 2007 note shows an active flare of sinusitis.  The Veteran reported several years of nasal congestion and frontal headaches.  The Veteran reported occasional rhinorrhea, but denied any recent fevers or purulent drainage.  He denied dysphagia, odynophagia, hemoptysis or weight loss.  The Veteran had ITR hypertrophy, right greater than left, and no purulence.  A nasal endoscopy was performed and showed right NSD/IT hypertrophy with 90 percent obstruction.  

The Veteran underwent a sinus surgery in July 2009.  The procedure was a bilateral endoscopic ethmoidectomy revision.  The Veteran had some moderate scarring and lateralization of the middle turbinates, especially on the left.  CT scan of the sinuses showed some recurrent polyp disease and retained ethmoid cells especially on the left, with some thickening of the maxillary sinus mucosa bilaterally and some obstruction of the frontal sinus areas.  The Veteran also had sphenoid disease.  

The Veteran was seen for a February 2010 VA examination.  The recent surgery was noted.  The Veteran reported that the condition was progressively worsening.  The Veteran did not have osteomyelitis.  There was a history of incapacitating episodes.  The examiner indicated that the Veteran had three episodes per year required the use of antibiotic treatment lasting four to six weeks.  The Veteran had active sinusitis during the examination, with signs of nasal obstruction on the left.  The Veteran had purulent nasal discharge, headaches, sinus pain and tenderness.  The frequency of headaches was near constant.  A sinus series showed stable, normal sinuses.  There was no septal deviation, no permanent hypertrophy of the turbinates from bacterial rhinitis.  There was no rhinoscleroma, tissue loss, scarring or deformity of the nose.  There was no evidence of Wegener's granulomatosis or granulomatous infection.  

The Veteran was seen for VA treatment records again in June 2010.  The Veteran reported continued nasal congestion and headaches.  The Veteran had recently completed antibiotics for sinusitis with some improvement.  The Veteran had several other medications.  On examination, the Veteran had minimal congestion.  No polyps were noted.  There was scant clear discharge.  The Veteran's medications were changed to include a longer course of antibiotics of thirty days and a supplemental antibiotic for seven days.  

The Veteran was seen again in September 2010 for a flare of chronic sinusitis.  The Veteran resumed the short course antibiotic for another seven days and had the long course antibiotic refilled for another thirty days.  

The Veteran testified before the undersigned in October 2010.  He reported six or seven episodes of sinusitis per year.  The Veteran reported purulent discharge, headaches and painful sinuses.  The Veteran reported numerous courses of antibiotics and frequent visits to the doctor.  

The Board finds that the Veteran's sinusitis has been manifested by at least six non incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting per year.  However, radical surgery with chronic osteomyelitis or for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries has not been shown.  The Veteran has had two surgeries on his sinuses, including one during the period on appeal, but there is no indication that the surgery was considered radical or that the Veteran has chronic osteomyelitis as a result.  Furthermore, the treatment records and the Veteran's statements show the clear existence of periods of quiescence, with bouts of sinusitis approximately every two months.  Thus, the Board concludes that the criteria are met for a 30 percent rating for sinusitis, but no higher.  Treatment for flare-ups can take a month on antibiotic courses, but the record does not show nearly constant symptoms.  Even during his testimony before the undersigned Veterans Law Judge, the Veteran did not allege nearly constant sinusitis.  The Board acknowledges that the February 2010 VA examination report indicates that the Veteran had incapacitating episodes.  Incapacitating episodes are part of the ratings criteria for the 30 percent and below, not the schedular maximum.  Thus, the Board concludes that the criteria for a rating in excess of 30 percent have at no time been met.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's sinusitis disability is not inadequate.  The Veteran describes symptoms that are explicitly anticipated by the ratings criteria and the ratings sheet developed for his disability.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are therefore adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 30 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the evidence as to an initial 30 percent rating is at least in equipoise and that the preponderance of the evidence is against the Veteran's initial rating claim beyond 30 percent.  The benefit-of-the-doubt rule has been applied so far as the evidence was in equipoise, and the claim denied beyond that point.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than November 29, 2004, for a grant of service connection for sinusitis is denied.

Entitlement to an effective date earlier than November 29, 2004, for a grant of service connection for hypertension is denied.

Entitlement to an initial rating of 30 percent, but no higher, for chronic sinusitis is granted, subject to governing regulations concerning the payment of monetary benefits.


REMAND

The Board remanded the issue of service connection for sleep apnea in July 2008 for a VA examination to determine whether the Veteran's reports of difficulty breathing while asleep were at least as likely as not evidence of sleep apnea during service.  The Veteran was seen for an April 2009 VA examination.  The examiner reviewed the claims file and considered the Veteran's reports of difficulty breathing while asleep during service.  The examiner noted that the Veteran had been receiving treatment for chronic sinusitis, for which the Veteran is now service-connected.  The examiner noted that the sinusitis would be productive of similar symptoms of difficulty breathing during service and could not be associated with the presence of sleep apnea.  

Following recertification of the appeal to the Board, the Veteran submitted a set of new evidence.  Among the evidence was a July 2000 private treatment note indicating that the Veteran's nasal congestion, primarily allergic, was contributing to his sleep apnea.  The Board notes that the examiner did not consider whether the Veteran's sinusitis aggravated the sleep apnea and could not have done so based on the evidence recently submitted.  Thus, the Board remands for a VA examination and opinion as to whether the Veteran's sleep apnea has been aggravated by his sinusitis.

The Board must also remand the respiratory condition and epilepsy claims.  The Veteran's VA and private treatment records show intermittent diagnoses of bronchitis in December 1994, January 2000, May 2003, and February 2010.  The December 1994, January 2000 and February 2010 entries indicate that the Veteran was congested or had sinusitis active at the time of treatment for bronchitis.  The record is not clear whether the Veteran has chronic bronchitis either caused or aggravated by his chronic sinusitis.  He has not been afforded a VA examination on this question.  The Board must remand for a VA examination to determine whether the Veteran has bronchitis secondary to his service-connected chronic sinusitis.

The Veteran's VA treatment records show two notations that his seizures may be triggered by other disorders.  First, in February 2007, a neurology note indicates that the Veteran has coughing spells that are intractable at times which increase the risk of having seizures.  Additionally, a December 2008 neurology note indicates that the Veteran is more apt to have seizures when fatigued and noted the presence of sleep apnea.  The Veteran has not received a VA examination to determine whether the seizure disorder is permanently aggravated by either his chronic sinusitis or sleep apnea.  The Board notes that the sleep apnea is not yet service-connected, but includes this as an intertwined basis of service connection for epilepsy.  The Board remands for a VA examination to consider aggravation of epilepsy by his chronic sinusitis or sleep apnea.

The Board observes that the Veteran has been receiving treatment from VA on an ongoing basis.  The records on file reflect treatment only through March 2010 and only from the Dublin VAMC.  The Veteran has submitted additional treatment records from the Augusta VAMC dated in 2010 showing treatment at that facility as well.  To correctly assess the appellant's current disability, all records of treatment from March 2010 to the present from both the Augusta and Dublin VAMCs must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notification letter pertaining to the issues of entitlement to service connection for sleep apnea, a respiratory disorder, and epilepsy-all on a direct basis and as secondary to service-connected disability.  

2.  Obtain the Veteran's VA treatment records from the Augusta and Dublin VAMCs for treatment concerning the sinusitis from March 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Schedule the Veteran for appropriate VA examination(s) to determine:  (1) whether his service-connected sinusitis has caused or aggravates his bronchitis, sleep apnea, or his epilepsy, and (2) whether his sleep apnea has caused or aggravates his epilepsy.  The entire claims folder and a copy of this REMAND must be made available to the physician(s).  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

4.  Then, the RO should readjudicate the service connection claims remaining on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his service connection claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


